Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The elected species is the species of Group 8 (Fig 13). Applicant made the election with traverse in the reply filed on 8/14/20. Additionally, pursuant to applicant’s election claims 2-4, 9-17 and 19-20 were withdrawn, and the first office action included an examination on the merits of claims 1, 5-8 and 18. 
In the latest reply, applicant has cancelled claim 6 and incorporated at least some of the limitations therein into claim 1. Furthermore, the previously examined claims contain other amendments. Thus, the claims to be examined herein are 1, 5, 7-8 and 18 as amended.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the object is packaged as described in the specification. Thus, the drawings do not show a packaged object as described in the specification. The drawings also fail to properly show 
	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one accommodating space configured for an object, as recited in claim 1 must be shown or the feature(s) canceled configured for an object. No new matter should be entered. As indicated in paragraph 3 above the drawings do not adequately show how the object is accommodated in the accommodating space as described in the specification. Thus the drawings do not show the noted claim feature (with particular emphasis on the portion of the claim limitation in bold text above).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made 
The amendment filed 1/29/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The change to Fig 13 indicating the hinge and the corresponding change to the specification. By way of further explanation, there is no suggestion in the originally filed disclosure that the line now pointed to .
Applicant is required to cancel the new matter in the reply to this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8 and 18 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
“at least one accommodating space” (see the commentary in the same rejection in the last office action. It is incorporated herein in its entirety by reference);
“two accommodating space halves pivotally connected to each other via the at least one hinge” (these limitations of claim 5 are also not described in the specification so as to show possession of the claimed invention by the applicant. Regarding the “accommodating space halves” the examiner acknowledges the specification changes to page 13 lines 3-11 to add numerals 6 and 7 therein. However, this leaves the specification as reciting “two hinged halves 6 and 7”. However, even assuming that these hinged halves described in the specification are intended by applicant as corresponding to the claimed accommodating space halves (an assumption that if correct means that the specification lacks the proper antecedent bases for the claimed , the latter term is not well described. As indicated above, the specification does not properly describe the accommodating space or how the halves can be said to provide the same. Thus the claim term accommodating space halves is not described in the specification in the full, clear, concise and exact terms required by the Statute.);
Regarding the hinge, what applicant now points to as being the hinge 8 does not appear to work as such. See the comments above.);
The features of claim 7 (see the commentary regarding the same rejection in the previous office action which is incorporated herein in its entirety by reference);
The features of claim 18 (see the commentary regarding the same rejection in the previous office action which is incorporated herein in its entirety by reference. See also the relevant commentary above.).
Claims 1, 5, 7-8 and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claims 1, 5, 7-8 and 18 is/are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller (1,651,273). The rejection is set out in detail in the last office action at paragraphs 10 and 12, and it is incorporated herein in its entirety by reference. To summarize the rejection, Heller is modified such that the hinge is disposed on a side of the accommodating space from which the at least one wing extends. 
Claims 1, 5, 7-8 and 18 are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dial (2008/0274663). The rejection is set forth in detail in paragraph 13 of the last office action, and it is incorporated herein in its entirety by reference. To summarize, Dial’s packaging is modified to give it a hinge, and to place the hinge relative to the wing as claimed.
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. 
Regarding the prior art rejection over Heller applicant’s arguments are acknowledged and responded to first. The examiner disagrees with applicant that the hinge 20 of Heller would interfere with the Heller wing if Heller were modified such that both the hinge and wing were on the same side of the accommodating space. 
The claim limitation at issue (last two lines of claim 1) is not described at all in the specification text describing the elected embodiment. Once more, refer to specification page 17 lines 3-11, for example only. Therefore, the supporting “description”, such as it is, appears to be Fig 13 itself. On the other hand, the claims under examination are broader than Fig 13. That is to say, for example, that the claim limitation in question cannot be interpreted as encompassing exactly what Fig 13 shows and only that. In the case of Heller, the accommodating space is rounded. Therefore, the same side of the accommodating space as the wing encompasses at least a position of 
 Regarding the prior art rejection over Dial, applicant argues that the problem with the modification to provide it with a hinge in the first place is that the dial accommodating space is not intended to be opened. The examiner disagrees that contemplation by Dial of opening the container is a prerequisite to the finding of obviousness of providing the Dial container with a hinge. Thus, as set forth in the rejection itself, one having ordinary skill in the art would recognize that the ubiquitous hinge can be provided to the Dial apparatus for 
Regarding the claimed placement of the hinge relative to the wing, do so in Dial as a matter of design choice or to make the container more attractive. What does it matter whether the hinge is adjacent the wing (on the same side of the accommodating space as the wing) or on the opposite side of the container, in terms of the performance of the container? One having ordinary skill in the relevant art has some skill rather than a lack thereof. Such a person has the skill to place a hinge anywhere on the periphery of a container so long as the hinge works and the container also works. A placement adjacent the wing in Dial would not appear to give rise to any difficulty with operating the hinge or the confetti. Note the citation of Seliga (2003/0111359) last time for the proposition that hinged containers 
Now, note also the citation herein of Lapointe (2008/0207080) and Balsamo (4,787,160) for the proposition that the exact same type of containers (hinged, two halves and having an accommodating space) for specifically holding confetti are prior art. Moreover, Lapointe specifically teaches that a cord 4 is responsible for the flight characteristics of the container (similar to the wing governing the flight characteristics of the claimed invention). So note the teaching in Lapointe (page 2 right side, lines 1-3) that cord 4 can be attached (at attachment 20) to the container at any point along the deepest portion of channel 3, and note that channel 3 extends to adjacent hinges 21 and 22. So Lapointe expressly teaches that hinges 21 and 22 can be disposed on the same side of the accommodating space from which cord 4 extends. This is yet another illustration of the knowledge and skill in the art. Why then would one having ordinary skill in the relevant art not know that if you are going to put a flight characteristic 
The applicant’s request for rejoinder is acknowledged. Rejoinder does not apply in view of the status of claim 1. However, in view of the relevant issues the examiner also adds that rejoinder, when it applies, requires proper dependency, and at least some if not all of the withdrawn claims are not properly dependent on claim 1. In other words claim 1 is not generic as set forth by the examiner previously.
and Fig 13 and the Summary of the Invention section of the application. So it is simply incorrect to say that only page 17 lines 3-11 form the basis for the examiners findings. On the other hand, the applicant in traversing, makes no citation to any part of the original application disclosure. Instead, the applicant merely argues that one having ordinary skill in the relevant art would know that the subject matter in the withdrawn claims was disclosed for the elected species of Fig 13. But how so? Applicant does not explain. Page 7 lines 3-11 is the only part of the Detailed Description that discusses Fig 13 and it does not mention the features of the withdrawn claims. Fig 13 itself does not describe the other embodiments” in specification page 4 lines 9 and 11, “in one embodiment” in specification page 4 line 16, “in yet another embodiment” in specification page 4 line 18, “yet another embodiment” in specification page 5 line 6, etc., etc., throughout the Brief Summary from page 2 all the way through page 12. How can applicant argue that what is being described is the same embodiment, much less the same species. So why would one of ordinary skill in the art reading a specification that expressly described different embodiments somehow take away from such description that what was being described was in fact the same embodiment?
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736